reports of the united_states tax_court estate of lillian baral deceased david h baral administrator petitioner v commissioner of internal revenue respondent docket no filed date d’s physician diagnosed her as suffering from dementia and determined that because of her diminished capacity she required assistance and supervision hours a day for med- ical reasons as well as for her safety d’s brother her attorney-in-fact hired caregivers to provide the necessary assistance during the year at issue d paid dollar_figure to d’s physicians and the new york university hospital center for medical_care provided to d dollar_figure to d’s caregivers for sup- plies and dollar_figure to d’s caregivers for their services held d paid dollar_figure in to her physicians and the new york university hospital center for the diagnosis cure mitigation treatment or prevention of disease and that amount was paid for medical_care as defined in sec_213 i r c and was not reimbursed by insurance or otherwise held fur- ther p has not established that the dollar_figure paid to d’s care- givers for supplies was paid for medical_care as defined in sec_213 i r c held further d was certified by her physi- cian a licensed_health_care_practitioner as requiring substan- tial supervision to protect her from threats to her health and safety because of her severe cognitive impairment and there- fore she was a chronically_ill_individual as defined in sec_7702b i r c held further the services provided to d by her caregivers were necessary maintenance and personal care services that she required because of her diminished capacity were provided pursuant to a plan of care prescribed by a licensed_health_care_practitioner and therefore are quali- verdate 0ct date jkt po frm fmt sfmt v files baral sheila united_states tax_court reports fied long-term care services as defined in sec_7702b i r c held further the dollar_figure paid to d’s caregivers for their qualified_long-term_care_services was an amount_paid for med- ical care as defined in sec_213 i r c david h baral for petitioner scott a hovey for respondent opinion dawson judge respondent determined that decedent was liable for a dollar_figure deficiency in federal_income_tax and additions to tax of dollar_figure under sec_6651 dollar_figure under sec_6651 and dollar_figure under sec_6654 for the issue remaining for decision is whether decedent may deduct as medical_care expenses under sec_213 the following amounts paid during dollar_figure paid to decedent’s physicians and the new york university hospital center dollar_figure paid to decedent’s caregivers for supplies and dollar_figure paid to decedent’s caregivers for their services the payments for the caregivers’ services are deductible if the services constitute qualified_long-term_care_services as defined in sec_7702b background some of the facts have been stipulated and are so found the stipulation of facts and supplemental stipulation of facts and the exhibits attached thereto are incorporated herein by this reference decedent lillian baral was a resident of queens new york when she died on date at the age of unless otherwise indicated section references are to the internal_revenue_code in effect for and rule references are to the tax_court rules_of_practice and procedure respondent conceded all additions to tax in the petition petitioner asserted that decedent was not required to file a federal_income_tax return or pay federal_income_tax for because she suffered from severe dementia and that the burden_of_proof was on respondent respondent filed a motion for summary_judgment petitioner objected to respondent’s motion the court granted respondent partial summary_judgment that decedent’s mental incapacity did not ex- cuse her from her obligation to file an income_tax return and pay the tax and petitioner has the burden_of_proof in petitioner’s objection petitioner asserted that decedent was entitled to deductions for amounts paid for medical_care and decedent’s entitlement to a medical_expense_deduction was tried by consent of the parties at the trial the parties filed a stipulation of facts but informed the court that decedent’s physician had not responded to their requests for decedent’s records the court left the record open to give the parties additional time to obtain the records the parties filed a supplemental stipulation of facts with the records attached as exhibits verdate 0ct date jkt po frm fmt sfmt v files baral sheila estate of baral v commissioner her brother david h baral is the administrator of her estate he resided in the district of columbia when the peti- tion was filed in this case mr baral handled all of decedent’s personal and financial affairs under a power_of_attorney during the last years of her life he wrote checks from her bank account to pay her bills martin finkelstein m d was decedent’s primary care physician from until her death he diagnosed her as suffering from dementia and prescribed aricept and namenda drugs usually prescribed for patients diagnosed with alzheimer’s disease or dementia decedent’s hospital records indicate that the dementia had been diagnosed as early as in date decedent was hospitalized decedent’s medical records show that when she was hospital- ized she had not been compliant with taking her prescription medicines following another hospitalization in date she was evaluated so as to determine whether she was taking her medications properly and whether it was safe for her to live alone and so as to formulate a long-term plan of care a medical summary in dr finkelstein’s records dated date shows that decedent had been evaluated on date the medical summary indicates that as of that date decedent’s ability to commu- nicate orally was impaired she was confused she required assistance with activities_of_daily_living she required supervision due to her memory deficit she was at risk of falling and therefore could not be left alone and she required baseline homecare services dr finklestein determined that because of decedent’s diminished capacity she required assistance and supervision hours a day for medical reasons and for her safety mr baral engaged a company recommended by dr finkelstein to provide the required assistance to decedent margurita pzevorski was one of the individuals sent by the company to provide decedent with the necessary care to reduce the cost of care mr baral terminated the com- pany after a couple months before the end of and hired ms pzevorski directly to provide the necessary mr baral did not obtain dr finkelstein’s records for years other than consequently the record in this case does not include the results of evaluations of decedent’s condition made before date verdate 0ct date jkt po frm fmt sfmt v files baral sheila united_states tax_court reports hour-a-day care ms pzevorski assisted decedent with bathing dressing trips to the doctor taking her medications and transferring to a wheelchair ms pzevorski took weeks off during another caregiver walters emily jakubowski provided the 24-hour-a-day care for decedent during those weeks ms pzevorski and ms jakubowski also paid some of decedent’s miscellaneous expenses and submitted receipts to mr baral for reimbursement mr baral paid ms pzevorski and ms jakubowski for their services and reimbursed them for the supplies with separate checks drawn on decedent’s bank account during mr baral paid ms pzevorski and ms jakubowski dollar_figure and dollar_figure respectively for their services and he reimbursed them dollar_figure and dollar_figure respec- tively for decedent’s expenses in he also paid from decedent’s account a total of dollar_figure to dr finkelstein and decedent’s other physicians and to the new york university hospital center for her medical_care decedent was not reimbursed by insurance or otherwise for the payments to the caregivers the physicians or the new york university hospital center mr baral spoke on the telephone to decedent and her care- giver every day although decedent knew who mr baral was and could communicate with him the conversations were limited and it was obvious to mr baral that she had lost her memory decedent’s caregivers kept mr baral informed of decedent’s activities and condition decedent’s caregivers were unrelated to her or mr baral decedent received the following income in dollar_figure interest_income dollar_figure ordinary dividends dollar_figure capital_gain dollar_figure social_security income dollar_figure taxable_distribution from an ira and dollar_figure distribution from a pension fund decedent did not file a federal_income_tax return for or pay federal_income_tax for nor did mr baral as decedent’s attorney-in-fact file a return on her behalf con- sequently respondent filed a substitute for return for decedent pursuant to sec_6020 on the basis of informa- tion provided by third parties on date respondent sent petitioner a notice_of_deficiency for in which he determined that decedent received dollar_figure of income from third parties respondent further determined verdate 0ct date jkt po frm fmt sfmt v files baral sheila estate of baral v commissioner that decedent was entitled to a personal_exemption of dollar_figure and a standard_deduction of dollar_figure resulting in an income_tax deficiency of dollar_figure the parties agree that decedent’s adjusted_gross_income in was dollar_figure discussion certain expenses paid during the taxable_year for the med- ical care of the taxpayer or a dependent as defined in sec_152 that are not_compensated_for_by_insurance_or_otherwise may be allowed as a deduction to the extent that the expenses exceed percent of the taxpayer’s adjusted_gross_income sec_213 decedent had adjusted_gross_income of dollar_figure in and may be allowed a deduction of the amount_paid for medical_care that exceeds dollar_figure-7 per- cent of decedent’s adjusted_gross_income as relevant here medical_care includes amounts paid for the diagnosis cure mitigation treatment or prevention of disease and amounts paid for qualified long-term care serv- ices as defined in sec_7702b sec_213 c during mr baral paid from decedent’s account dollar_figure to new york university hospital center and decedent’s physi- cians including dr finkelstein for decedent’s medical_care those expenses were paid for the diagnosis cure mitigation and or treatment of decedent’s disease and therefore con- stitute medical_care expenses deductible under sec_213 mr baral also reimbursed ms pzevorski and ms jakubowski dollar_figure and dollar_figure respectively for decedent’s expenses although they gave him receipts for the expenses he did not provide the receipts to the court he has not identified the expenses or otherwise substantiated that they are medical_care expenses consequently those reimbursed expenses are not deductible under sec_213 mr baral also paid ms pzevorski and ms jakubowski dollar_figure dollar_figure dollar_figure for their services to decedent the caregivers are not licensed healthcare providers and the pay- ments to them were not for the diagnosis cure mitigation treatment or prevention of decedent’s disease however the amounts paid to the caregivers are deductible if their serv- ices are qualified_long-term_care_services as defined in sec_7702b see sec_213 verdate 0ct date jkt po frm fmt sfmt v files baral sheila united_states tax_court reports qualified_long-term_care_services means necessary diag- nostic preventative therapeutic curing treating mitigating and rehabilitative services and maintenance_or_personal_care_services required by a chronically_ill_individual and provided pursuant to a plan of care prescribed by a licensed_health_care_practitioner sec_7702b a chronically ill indi- vidual means any individual who has been certified by a licensed_health_care_practitioner as i being unable to per- form at least two of six specified activities_of_daily_living eating toileting transferring bathing dressing and con- tinence for a period of at least days due to a loss of func- tional capacity the adl level of disability ii having a level of disability similar to the adl level of disability as deter- mined under regulations prescribed by the secretary in con- sultation with the secretary of health and human services the similar level of disability or iii requiring substantial supervision to protect the individual from threats to health and safety due to severe cognitive impairment cognitive impairment sec_7702b a licensed_health_care_practitioner means any physician registered professional nurse licensed social worker or other individual who meets requirements that may be prescribed by the secretary sec_7702b dr finkelstein a physi- cian is a licensed healthcare professional the date evaluation showed that decedent required assistance with activities_of_daily_living but does not specify which activities_of_daily_living thus while we are unable to con- clude that dr finkelstein certified that decedent had the adl level of disability he diagnosed decedent as suffering from severe dementia ie decedent was cognitively impaired as early as her cognitive impairment pre- vented her from properly taking her prescription medicine in respondent’s pretrial memorandum it is asserted that petitioner had not substantiated the amount of decedent’s medical_care expenses for whether she was reimbursed for the ex- penses or the medical nature of the expenses citing gardner v commissioner tcmemo_1983_541 and sec_1_213-1 income_tax regs respondent noted that expenses_incurred which are merely beneficial to the general health of an individual are not deductible further citing 438_f2d_1211 9th cir affg tcmemo_1969_129 respondent asserted that the salary and cost of room and board for housekeepers hired on the advice of a doctor are not deductible medical_expenses at trial respondent asserted that peti- tioner had not established that decedent’s significant body functions were impaired during or services were provided to decedent pursuant to a plan established by a qualified health care professional in a telephone conference held after the supplemental stipulation of facts was filed with the court the parties stated that they did not wish to file briefs but would rely on the pretrial memorandums verdate 0ct date jkt po frm fmt sfmt v files baral sheila estate of baral v commissioner failure to take prescribed medication posed a risk to decedent’s health dr finkelstein certified decedent as requiring substantial supervision to protect her from threats to her health and safety due to her severe cognitive impair- ment therefore decedent was a chronically_ill_individual as defined in sec_7702b maintenance_or_personal_care_services means any care that has the primary purpose of providing needed assistance with any of the disabilities that result in the individual’s qualifying as a chronically_ill_individual including protection from threats to health and safety due to severe cognitive impairment sec_7702b the date evaluation showed that decedent required supervision because of her memory deficit dr finkelstein determined that decedent required 24-hour-a-day supervision to protect her from threats to her safety and health created by her dementia mr baral hired decedent’s caregivers to provide the 24-hour care dr finkelstein determined was necessary to protect her health and safety the services provided to decedent by her caregivers were necessary maintenance and personal care services she required because of her diminished capacity and they were provided pursuant to a plan of care prescribed by a licensed_health_care_practitioner therefore they are quali- fied long-term care services as defined in sec_7702b conclusion for medical_care as defined we hold that the dollar_figure paid in to decedent’s care- givers for their qualified_long-term_care_services was an amount_paid in sec_213 decedent also paid dollar_figure in that year to her physicians and the new york university hospital center for their services she was not reimbursed by insurance or other- wise for those payments which totaled dollar_figure thus decedent had adjusted_gross_income of dollar_figure in and may be allowed a deduction of dollar_figure-the amount_paid for medical_care that exceeds dollar_figure percent of decedent’s adjusted_gross_income as previously stated we hold that petitioner has not estab- lished that the dollar_figure reimbursed expenses paid to decedent’s caregivers are deductible as medical_expenses under sec_213 verdate 0ct date jkt po frm fmt sfmt v files baral sheila united_states tax_court reports to reflect the parties’ concessions and our holdings herein decision will be entered under rule f verdate 0ct date jkt po frm fmt sfmt v files baral sheila
